By the Court Pratt, Justice.
I have, no doubt that within the liberal construction which has always been given to our exemption statutes, the wagon in question was exempt from levy and sale on execution; still the County Court did right in reversing the judgment of the justice.
• 1. The proof by reputation that Eastman was not a householder at the time of contracting the debt, was clearly erroneous. It was a fact capable of direct proof, and could not be proved by hearsay.
*772. The verdict was too large. It was proved that the property was bid off by Fuller at $13-88 for the plaintiff by an arrangement between all the parties, and that he afterwards had it and disposed of it. He was therefore only entitled to recover that amount and interest. The judgment of the County Court must, therefore, be affirmed.